Citation Nr: 0700535	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for status post cervical 
diskectomy and fusion, with traumatic arthritis and 
degenerative disk disease with spondylosis, C5-6 and C6-7, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2005 the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  At the May 
2005 hearing, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.

At the May 2005 Board hearing, the veteran raised claims 
(hearing transcript, page 4) of entitlement to service 
connection for scars and left upper extremity disability 
secondary to his service-connected cervical and lumbar spine 
disabilities.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The Board notes that in December 2002 the RO granted service 
connection for cervical spine disability, and the veteran was 
assigned a 20 percent disability rating, effective July 24, 
2001.  In April 2004 the veteran submitted a claim for an 
increased rating for his cervical spine disability, and in 
July 2004 the RO continued the 20 percent rating.  Following 
cervical spine surgery in July 2004, by a rating action in 
September 2004, the RO assigned a temporary total evaluation 
under 38 C.F.R. § 4.30 for surgery required to treat the 
service-connected cervical spine disability, effective July 
1, 2004 through August 31, 2004.  Effective September 1, 
2004, the 20 percent evaluation was resumed.

As essentially noted by the veteran's representative (hearing 
transcript, page 3), the file contains little information 
concerning the condition of the veteran's cervical spine 
subsequent to the July 2004 surgery.  For example, while a 
March 2005 VA medical record noted that the veteran had 
decreased motion of the neck, such limitation was not given 
in degrees.  The Board finds that the information in the 
claims file is inadequate to properly rate the veteran's 
cervical spine disability.  Under such circumstances, the 
veteran should be afforded a VA examination.

Accordingly, the case is hereby REMANDED for the following:

1.  All VA medical records pertaining to 
examination or treatment the veteran 
received for his cervical spine 
disability, not already of record, should 
be secured and associated with the claims 
files.  Any additional information 
necessary to obtain such records, to 
include dates and location of VA medical 
facility providers, should be requested 
from the veteran.

2.  Thereafter, schedule the veteran for 
a VA examination to determine the nature 
and extent of the service-connected 
cervical spine disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests 
should be performed.  All cervical spine 
range of motion findings should be 
reported in degrees.  The examiner should 
specify what range of cervical spine 
motion, in degrees, the appellant has 
without pain, if any, and specify the 
impact of demonstrated pain, weakness, 
fatigability, and/or incoordination, 
including on use and/or during flare-ups, 
on the veteran's functional impairment.  
Any additional functional loss should be 
reported in terms of the degree of 
additional range-of-motion loss.  Any 
objective finding of disuse of the 
cervical spine, including atrophy, must 
be noted.  If found, the examiner should 
note any associated neurologic 
abnormalities.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





